   Case 15-17386-amc         Doc 58     Filed 08/14/19 Entered 08/14/19 14:40:41          Desc Main
                                        Document     Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Michael Babatunde Olanrewaju
       Robin Lynne Olanrewaju aka Robin L Roberts
                             Debtor(s)                                       CHAPTER 13

MIDFIRST BANK, its successors and/or assigns
                           Movant
           vs.
                                                                           NO. 15-17386 AMC
Michael Babatunde Olanrewaju
Robin Lynne Olanrewaju aka Robin L Roberts
                             Debtor(s)

William C. Miller Esq.                                                 11 U.S.C. Section 362
                              Trustee


                                      PRAECIPE TO WITHDRAW

TO THE CLERK OF THE BANKRUPTCY COURT:
   Kindly withdraw the Certification of Default of MIDFIRST BANK, which was filed with the Court on
or about 6/11/19.
                                                 Respectfully submitted,

                                                 /s/ Kevin G. McDonald, Esquire_
                                                 Kevin G. McDonald, Esquire
                                                 KML Law Group, P.C.
                                                 BNY Mellon Independence Center
                                                 701 Market Street, Suite 5000
                                                 Philadelphia, PA 19106
                                                 412-430-3594

August 14, 2019
